                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

DR. JOSEPH CICCIO et al.,                                  )
                                                           )
        Plaintiffs,                                        )
                                                           )
v.                                                         )        Case No. 3:19-cv-00845
                                                           )        Judge Aleta A. Trauger
                                                           )
SMILEDIRECTCLUB, LLC et al.,                               )
                                                           )
        Defendants.                                        )


                                     MEMORANDUM & ORDER

        The active plaintiffs have filed a Motion for Clarification Regarding the Court’s August 2,

2021 Order. (Doc. No. 244.) Because the motion involves an issue on which the parties have had

the full opportunity for briefing, the court does not require a response. On August 2, 2021, the

court denied all but one aspect of the plaintiffs’ then pending request for leave to amend their

complaint.1 (Doc. No. 238.) The plaintiffs’ motion seeks leave to amend the complaint in one

additional way that the plaintiffs had requested but discussed only in passing in their briefing and

which the court, in error, did not explicitly address in its analysis: by adding the individual

plaintiffs’ own dental practices as plaintiffs. The court sees no significant risk of prejudice from

allowing such an amendment and will grant the requested leave.




1
  The plaintiffs, in their briefing in support of the currently pending motion, suggest that the court’s reason
for denying leave was that most of the proposed new allegations would be redundant. (Doc. No. 244 at 1–
2.) The possibility of redundancy was indeed part of the court’s reasoning, but the court also explained that
the potential prejudice to the defendants and the evidence of bad-faith litigation tactics also weighed heavily
against granting the requested leave. (Id. at 3–4.) The court notes that its ruling, therefore, should not be
construed as establishing that all of the requested amendments actually were redundant—which the
plaintiffs have suggested in their current briefing that they will argue, in an attempt to proceed as if the
amendments that were not permitted should nevertheless be treated as within the scope of the operative
complaint. The court has made no such determination.

                                                      1

     Case 3:19-cv-00845 Document 245 Filed 08/17/21 Page 1 of 2 PageID #: 7809
       The plaintiffs’ Motion for Clarification Regarding the Court’s August 2, 2021 Order (Doc.

No. 244) is hereby GRANTED, and the plaintiffs are ORDERED to file, by August 20, 2021, a

Corrected Second Amended Complaint that is identical to the Second Amended Complaint (Doc.

No. 242) in all respects except for the addition of the plaintiffs’ own dental practices as plaintiffs

and the pleading of facts specific to those parties necessary to satisfy the pleading obligations of

the Federal Rules of Civil Procedure. Any attempt to include alterations to the complaint other

than those specifically authorized here may give rise to sanctions.

       It is so ORDERED.



                                                              ______________________________
                                                              ALETA A. TRAUGER
                                                              United States District Judge




                                                  2

   Case 3:19-cv-00845 Document 245 Filed 08/17/21 Page 2 of 2 PageID #: 7810
